—In a proceeding pursuant to CPLR article 78 to review a determination by the respondent Department of Consumer Affairs of the City of New York, dated January 10, 1991, which, inter alia, imposed a civil penalty of $1,500 for violation of Administrative Code of the City of New York § 20-513, the petitioner appeals from a judgment of the Supreme Court, Queens County (Posner, J.), dated June 27, 1991, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s contention, the respondent’s determination that the petitioner violated Administrative Code § 20-513 was supported by substantial evidence (see, Matter of Interliners Lounge Social Club v Department of *227Consumer Affairs, 176 AD2d 169; Born Again Salvage Corp. v Ratner, 88 AD2d 943). Further, the penalty imposed was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Born Again Salvage Corp. v Ratner, supra). Bracken, J. P., Balletta, Fiber and Pizzuto, JJ., concur.